       Case 1:20-cv-00813-WJ-CG Document 25 Filed 01/15/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DR. XIMENA P GALARZA-RIOS, MD,

              Plaintiff,

v.                                                               No. CV 20-813 WJ/CG

OPTUMCARE NEW MEXICO, LLC,

              Defendant.

                   ORDER GRANTING JOINT MOTION TO EXTEND
                   DEADLINE TO SUBMIT JOINT STATUS REPORT

       THIS MATTER is before the Court on the parties’ Joint Motion for Extension to

File Joint Status Report (the “Motion”), (Doc. 23), filed January 14, 2021. In the Motion,

the parties request an extension to January 19, 2021, to file a joint status report

pursuant to the Court’s Order Vacating Telephonic Status Conference, (Doc. 19). Id. at

1. The Court, having reviewed the Motion and noting it is filed jointly, finds the Motion is

well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that the parties shall submit a joint status report

addressing the status of Plaintiff’s Motion to Consolidate, (Doc. 16), the status of

discovery, and whether the parties are in a position to fruitfully participate in a

settlement conference by January 19, 2021.

     IT IS SO ORDERED.


                                    ________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
